An unpub|isl'lled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT ()F THE STATE OF NEVADA

 

NOUREDDINE ELASALI, No. 65270
Appellant,

vs. 
ST.ATE OF NEVADA_, DEPARTMENT F l L E 
OF ENIPLOYl\/[ENT, TRAINING AND SEF 2 3 2014
REHABILITATION,

Respondent~ cLElz‘i§C§Esbiidsh§ii§e"ii`o'qusr

BY `
DEPLJTY CLERK

ORDER DISMISSING APPEAL

On August 18, 2014_, this court entered an order directing
appellant to properly serve the notice of appeal on counsel for respondent
and to file a properly completed certificate of service for that document in
this court. ln so doing, we cautioned appellant that failure to comply with
this directive would result in the dismissal of this appeal. Appellant’s
certificate of service was due in this court on September 2, 2014_, but to
date, no such document has been filed in this court and appellant has not
otherwise responded to the directive contained in our August l8oorder_
Accordingly, we conclude that appellant has abandoned this appeal and
we therefore_,

ORDER this appeal DISMISSED.

Saitta

Pickering
 J -  _. J -
Parraguirre

cc: Hon. J ames Todd Russell, District Judge
SWREME count Noureddine Elasali
op State of Nevada/DETR
NEW`DA Carson City clerk

103 1947.=.  fl- -3!